Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Malini Narayanan, M.D.,

(PTAN: 4227652),

Petitioner
Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-513
Decision No. CR2198

Date: July 29, 2010
DECISION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
judgment and sustain its determination setting the effective date of Petitioner’s, Malini
Narayanan, M.D., enrollment in Medicare as June 22, 2009, with billing privileges
retroactive for 30 days to May 22, 2009.

I. Background

Petitioner seeks billing privileges effective November 1, 2008, which is the date that she
inadvertently terminated her enrollment as a provider in the Medicare program. Hearing
Request (HR). Petitioner is a member of a physician practice group, Neurosurgical
Network, Inc., and was initially enrolled as a Medicare provider on December 3, 2007.
Petitioner states that, in an effort to add Petitioner to a second group practice location, the
clerical assistant preparing the form mistakenly checked the box indicating that Petitioner
wished to terminate the reassignment of benefits as a Medicare provider for the practice
group effective November 1, 2008. HR. The Petitioner signed and submitted the form,
and the contractor accepted the form and sent an acknowledgment letter of the voluntary
termination on February 23, 2009. CMS Exs. 1, 8.

Petitioner completed new applications (CMS Form 855] and CMS Form 855R) seeking
to reestablish Petitioner’s enrollment in the program and reassign benefits to the group
practice. CMS Exs. 2-3. Palmetto received her applications on June 22, 2009. CMS
Exs. 2-3. On July 20, 2009, the contractor notified Petitioner that it approved her
enrollment and provided a 30-day period of retroactive billing, authorizing her to bill for
services beginning May 22, 2009.' CMS Ex. 5.

Petitioner requested contractor reconsideration, explaining that the group “inadvertently
disenrolled” Petitioner and requested billing privileges be reinstated back to November 1,
2008. CMS Ex. 6. Palmetto issued a reconsideration decision on January 7, 2010,
upholding its initial determination. CMS Ex. 7. Palmetto’s reconsideration stated that
Petitioner’s effective date was determined in accordance with 42 C.F.R. § 424.520(d),
“the later of the date of filing or the date they first began furnishing services at a new
practice location.” CMS Ex. 7, citing 42 C.F.R. § 424.520(d).

Petitioner filed a timely request for a hearing, again asserting that, because Petitioner’s
voluntary termination was inadvertent, she should be provided the ability to bill for
services provided beginning November 1, 2008. HR. Petitioner asserts that she
continued to provide services to Medicare patients during “the unfortunate disenrollment
period” and requests that I “reconsider paying her for the work she provided to...
Medicare patients in good faith.” HR.

This case was originally assigned to Administrative Law Judge (ALJ) Steven T. Kessel.
On March 10, 2010, ALJ Kessel issued an Acknowledgment and Initial Pre-Hearing
Order (Pre-Hearing Order), setting a briefing schedule. The case was subsequently
transferred to me pursuant to 42 C.F.R. § 498.44, which permits a Member of the
Departmental Appeals Board (Board) to be designated to hear appeals taken under Part
498. In a submission dated April 12, 2010, CMS filed a brief containing its motion for
summary judgment and submitted its exhibits 1 through 8. On May 17, 2010,

' The “effective date” listed in the approval letter is May 22, 2009, which the contractor
describes as “30 days [prior to] the Receipt Date of the application” citing 42 C.F.R.

§ 424.521(a)(1). CMS Exs. 5, 7. In other words, that “effective date” is the date to

which Petitioner may retroactively bill for services. It follows that the “effective date” of
Petitioner’s enrollment in the Medicare program, pursuant to 42 C.F.R. § 424.520(d), was
determined to be June 22, 2009, the receipt date of Petitioner’s enrollment application.
CMS Exs. 2-3. I note that this receipt date falls on a Sunday. I also note that the
contractor extended 30 days retroactive billing privileges from Saturday, June 21, 2009.
Given the parties’ silence on the matter, I presume the actual date of receipt was Saturday,
and I do not disturb the retroactive billing period that the contractor assigned.

Petitioner’s representative indicated that she would not submit additional information or
argument and reiterated the arguments asserted in the hearing request. Petitioner did not
submit any exhibits with the hearing request or thereafter. Given the absence of any
objection, I admit the CMS exhibits to the record.

I. Issues, Findings of Fact, Conclusions of Law
A. Issues
The issues in this case are whether:

1. [have authority to hear Petitioner’s challenge to the effective date of her
enrollment; and

2. CMS is entitled to summary disposition on the ground that undisputed facts
demonstrate that CMS properly determined the effective date of Petitioner’s
enrollment in Medicare.

B. Findings of Fact and Conclusions of Law

1. Ihave authority to hear Petitioner's challenge to the determination of
the effective date of her approved Medicare enrollment.

a. Applicable standard

Pursuant to 42 C.F.R. § 498.70(b), I may dismiss a hearing request when a party
requesting a hearing “does not otherwise have a right to a hearing.”

b. Analysis

CMS does not file a motion to dismiss in this case but contends, to preserve the argument
for appeal, that the Medicare regulations do not permit the Petitioner to appeal the
effective date of enrollment in the Medicare program. CMS Br. at 7-8. As support, CMS
cites ALJ decisions adopting CMS’s position, including Mikhail Paikin, D.O., DAB
CR2064 (2010), Peter Manis, M.D., DAB CR2036 (2009), and Rachel Ruotolo, M.D.,
DAB CR2029 (2009).

> CMS acknowledged that other ALJs in a number of recent cases have concluded that
the plain language of section 498.3(b)(15) creates a right for any provider or supplier to
challenge the effective date of enrollment. CMS Br. at 8 (citing cf., Jorge M. Ballesteros,
CNRA, DAB CR2067 (2010), Jason Wardell, P.A., DAB CR2095 (2010), and Kate
Suskin, LCSW, DAB CR2072 (2010)).
The Board recently addressed this specific issue in Victor Alvarez, M.D., DAB No. 2325
(2010). In Alvarez, the Board concluded that “a determination of a supplier’s effective
date of enrollment in Medicare is an initial determination subject to appeal rights under
42 C.F.R. Part 498.” Alvarez, DAB No. 2325, at 1. The Board explained that this
determination is consistent with the historical interpretation of hearing rights under
section 1866(h)(1)(A) and as discussed in the rulemaking process. Further, “while
section 498.3(b)(15) originally applied primarily to suppliers subject to survey and
certification, the term ‘supplier’ as used in 42 C.F.R. Part 498 was amended to cover all
Medicare suppliers, including physicians.” Jd. at 3.

In several prior decisions, I also came to the same conclusion. See, e.g., Michael Majette,
D.C., DAB CR 2142 (2010); Eugene Rubach, M.D., DAB CR2125 (2010); Mobile
Vision, Inc., DAB CR2124 (2010). I likewise concluded that the wording of section
498.3(b)(15) appears straightforward in providing that the “effective date of a Medicare
provider agreement or supplier approval” is an appealable initial determination and
includes no qualifying or limiting language. A legislative rule is generally binding on the
agency that issues it, and the agency is legally bound to follow its own regulations as
long as they are in force. Cal. Dep’t of Soc. Servs., DAB No. 1959 (2005); Hermina
Traeye Mem’! Nursing Home, DAB No. 1810 (2002), citing Kenneth Culp Davis and
Richard J. Pierce, Jr., Administrative Law Treatise § 6.5 (3rd ed. 1994), aff'd Sea Island
Comprehensive Healthcare Corp. v. U.S. Dep’t of Health & Human Servs., 79 F. App’x
563 (4th Cir. 2003); 2 AM. JUR. 2d Administrative Law § 236 (2010), available at WL
AM. JUR. ADMINLAW § 236. Absent further rulemaking, CMS and I are bound to follow
the plain meaning of the regulation and, as the Board addressed, permit an appeal by any
provider or supplier dissatisfied with a determination as to the effective date of its
provider agreement or supplier approval.

I therefore reject CMS’s contention that Petitioner’s challenge to the assigned effective
date is not properly before me.

2. I grant CMS summary disposition on the ground that it properly determined the
effective date of Petitioner's participation in Medicare.

a. Applicable standard
The Board stated the standard for summary judgment as follows.

Summary judgment is appropriate when the record shows that there is no genuine
issue as to any material fact, and the moving party is entitled to judgment as a
matter of law. ... The party moving for summary judgment bears the initial
burden of showing that there are no genuine issues of material fact for trial and
that it is entitled to judgment as a matter of law.... To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the
denials in its pleadings or briefs, but must furnish evidence of a dispute concerning
a material fact — a fact that, if proven, would affect the outcome of the case under
governing law. ... In determining whether there are genuine issues of material
fact for trial, the reviewer must view the evidence in the light most favorable to the
non-moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations

omitted). The role of an ALJ in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, DAB No.
2291, at 4-5 (2009).

b. Applicable regulations

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. §§ 424.520 and 424.521. Section 424.520(d) provides that the effective date for
billing privileges for physicians, nonphysician practitioners, and physician and
nonphysician practitioner organizations is “the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date an enrolled physician or nonphysician practitioner first began furnishing services at a
new practice location.” (Emphasis added). The “date of filing” is the date that the
Medicare contractor receives a signed provider enrollment application that the Medicare
contractor is able to process to approval. 73 Fed. Reg. 69,726, 69,769 (Nov. 19, 2008).

Certain suppliers, including physicians, may be permitted to bill retrospectively for
certain services provided before approval, if they have met all program requirements.
Current regulations limit retrospective billing to 30 days prior to the effective date, “if
circumstances precluded enrollment in advance of providing services to Medicare
beneficiaries,” or 90 days in certain disaster situations. 42 C.F.R. § 424.521 (a).

c. Analysis

Regulation fixes the date of Petitioner’s reenrollment as a Medicare service provider as
the date Palmetto received the application it subsequently approved (or, the date
Petitioner began providing those services, had it been later, which was not the case). 42
C.F.R. §§ 424.520(d), 424.521(a). The undisputed evidence shows that Petitioner
voluntarily terminated her enrollment effective November 1, 2008. CMS Ex. 1. CMS
acknowledged that voluntary termination on February 23, 2009. CMS Ex. 8. Petitioner
submitted a reenrollment form that Palmetto received on June 22, 2009, which the
contractor processed to approval. CMS Exs. 2-3.

Petitioner acknowledges all of these facts in her own submissions. In fact, Petitioner
declined the opportunity to respond to CMS’s brief and motion and did not dispute
CMS’s description of the evidence. E-mail from Petitioner (May 17, 2010, 2:45pm
EST). Petitioner does not argue that she submitted a prior enrollment application that
was processed to approval or contend that the date of receipt of her reenrollment
application was in error. Petitioner’s only argument is that she should not be penalized,
because she was “inadvertently disenrolled” because of a clerical oversight on the part of
her physician group practice. HR. Petitioner, however, is responsible for the voluntary
termination, which she requested as evidenced by her signature on the form requesting
the termination certifying that she examined the information and that it was true,
accurate, and complete. CMS Ex. 1, at 3.

The regulations set the effective date as the date of receipt of Petitioner’s approved
application and limit retrospective billing privileges to the 30-day period that was granted
ere. (No indication exists that the provision authorizing a 90-day period in the case of
certain Presidentially-declared disasters applies here). No regulations currently authorize
me to consider challenges to the period for retroactive billing beyond hearing an appeal
that the effective date of approval itself was wrongly determined. Furthermore, the
regulation at section 424.521(a) binds me. I can neither alter nor deviate from its explicit
imitation on retroactive billing to the 30 days already granted to Petitioner. Thus, I have
no authority to extend the retroactive billing period for Petitioner.

I note that previous regulations did authorize CMS to grant physician suppliers up to 27
months of retroactive billing privileges; however, that provision and the authority it
provided were eliminated when the current regulations became effective on January 1,
2009. 73 Fed. Reg. at 69,940. As physicians previously could be permitted to bill
Medicare up to 27 months prior to the effective date of Medicare enrollment, issues
relating to the effective dates of their enrollments were unlikely to arise. With the shorter
time frame for retrospective billing, the applicable effective date has obviously become
more important. The law as to when approval is effective, however, links the
commencement of that shortened period of retrospective billing to the receipt of the
approved application.

Given this record, I conclude that no dispute of any material fact exists and that CMS is
entitled to summary judgment on the ground that the effective date of Medicare
enrollment is June 22, 2009 as a matter of law. CMS also properly granted a 30-day
period of retrospective billing as the regulations authorized.

Petitioner’s representative contends that it would be unfair to not provide Petitioner with
an earlier effective date so she could receive payment for “work that she performed in
good faith to Medicare patients during this period of Medicare disenrollment of which
she had no knowledge, direct involvement or control.” E-mail from Petitioner (May 17,
2010, 2:45pm EST). Petitioner’s arguments, however, are essentially those of equity,
asking me in effect to estop the government from applying federal law and regulations
based on Petitioner’s good intentions or on the financial effect on her.
Estoppel against the federal government, if available at all, is presumably unavailable
absent “affirmative misconduct,” such as fraud. See, e.g., Pacific Islander Council of
Leaders, DAB No. 2091, at 12 (2007); Office of Pers. Mgmt. v. Richmond, 496 U.S. 414,
421 (1990). None of the circumstances described fit that standard or permit me to ignore
the unmistakable requirements of the regulations governing Petitioner’s enrollment in
Medicare, by which I am bound.

II, Conclusion

Because no genuine issue to any material fact exists, and for the foregoing reasons, I
grant CMS’s motion for summary disposition and sustain its determination setting the
effective date of Petitioner’s Medicare enrollment as June 22, 2009, with a retrospective
billing period beginning May 22, 2009.

/s/
Leslie A. Sussan
Board Member

